             Case 2:20-mj-00272-VCF Document 3 Filed 01/07/21 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH                        Case No. 2:20-mj-00272-VCF
      OF:
10
      SAMSUNG GALAXY,                                    GOVERNMENT’S MOTION TO
11    IMEI: 356213102667481                              UNSEAL CASE

12
      CURRENTLY IN THE CUSTODY OF
13    THE LAS VEGAS COMMUNITY
      CORRECTIONAL CENTER, 2901
14    SAMMY DAVIS JR. DRIVE, LAS
      VEGAS, NEVADA 89109
15
            The government, by and through the undersigned, respectfully moves this Court for an
16
     Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal the Search
17
     Warrant filed under the instant case and all related documents in anticipation of producing the
18
     same as discovery in Case No. 2:18-cr-00045-JCM-DJA.
19
     DATED this 6th day of January, 2021.
20
                                                  Respectfully,
21                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
22
                                                        /s/ Bianca R. Pucci
23                                                      BIANCA R. PUCCI
                                                        Assistant United States Attorney
24
            Case 2:20-mj-00272-VCF Document 3 Filed 01/07/21 Page 2 of 2




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH                     Case No. 2:20-mj-00272-VCF
 3   OF:

 4   SAMSUNG GALAXY,                                 ORDER TO UNSEAL CASE
     IMEI: 356213102667481
 5

 6   CURRENTLY IN THE CUSTODY OF
     THE LAS VEGAS COMMUNITY
 7   CORRECTIONAL CENTER, 2901
     SAMMY DAVIS JR. DRIVE, LAS
 8   VEGAS, NEVADA 89109

 9

10

11         Based on the Motion of the Government, and good cause appearing therefore, IT IS

12   HEREBY ORDERED that the instant case shall be unsealed.

13
                       7th
           DATED this ____ day of January, 2021.
14

15

16
                                                     _______________________________________
17                                                   UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

                                                 2
